DECISION OF DISMISSAL
Plaintiff appealed Defendant's Notice of Proposed Adjustment and/or Distribution, dated September 1, 2009, denying Plaintiff's claimed pension income subtraction for tax year 2008.
Defendant's Answer, filed March 3, 2010, explained the "conditions" that must exist in order for the subtraction to be allowed. Defendant requested documentation showing that Plaintiff met the outlined conditions.
At the conclusion of the case management conference held on March 16, 2010, Plaintiff stated that she would provide documents to support her claim that she was entitled to the pension income subtraction.
On April 13, 2010, Defendant wrote to the court, stating that Plaintiff had not submitted any additional documents to Defendant.
On April 19, 2010, the court filed a Journal Entry. In its Journal Entry, the court gave Plaintiff until May 12, 2010, to respond to Defendant's information request. The Journal Entry stated that if Plaintiff did not respond to Defendant's information request or provide a written statement explaining why she had not responded to Defendant's information request by May 12, 2010, Plaintiff's appeal would be dismissed. *Page 2 
On June 2, 2010, the court received a written status report from Defendant, stating that as of June 1, 2010, Plaintiff had not responded to Defendant's information request or provided a written statement explaining why she has not responded to Defendant's information request. Because Plaintiff failed to respond as requested, Plaintiff's appeal is dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal is dismissed.
Dated this ___ day of June 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Presiding Magistrate Jill A.Tanner on June 4, 2010. The court filed and entered this Decisionon June 4, 2010.